

117 S1890 IS: Protecting Consumers from Travel Fraud Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1890IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Klobuchar (for herself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Trade Commission to conduct a study on scams that target travelers during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Protecting Consumers from Travel Fraud Act.2.FTC study on travel fraud(a)StudyThe Federal Trade Commission (in this section referred to as the Commission) shall conduct a study, using the Commission's authority under section 6 of the Federal Trade Commission Act (15 U.S.C. 46), regarding scams that target travelers during the COVID–19 pandemic.(b)ReportNot later than 45 days after the date of enactment of this Act, the Commission shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action to prevent and deter scams that target consumers, including online travel booking scams, as the Commission determines appropriate.(c)Consumer protection informationNot later than 30 days after the date of the submission of the report under subsection (b), the Commission shall update the website of the Commission to include information for consumers on avoiding scams that target travelers, including scams that target travelers during the COVID–pandemic identified in the study conducted under subsection (a).